           Case 21-60052 Document 53 Filed in TXSB on 08/25/21 Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION
 In re:                                             §
                                                    §    Chapter 11
 SCOTT VINCENT VAN DYKE,                            §
                                                    §    Case No. 21-60052
           Debtor.                                  §
                                                    §
                             NOTICE OF CONTINUED HEARING
                                  Related to Docket No. 37
          PLEASE TAKE NOTICE that the hearing on Michael L. Noel’s Motion for Relief from

Stay Regarding State Court Litigation [Docket No. 37] (“Motion”) that was held on August 24,

2021, is continued to November 2, 2021 at 1:00 pm (prevailing Central Time) before Judge

Lopez, Courtroom 401, United States Bankruptcy Court, 515 Rusk, Houston, Texas 77002.

          PLEASE TAKE FURTHER NOTICE that parties in interest may choose to attend the

hearing in-person or remotely. Parties participating remotely must connect by both video and

audio connection

          Audio communication will be by use of the Court’s dial-in facility. You may access the

facility at 832-917-1510. You will be responsible for your own long-distance charges. Once

connected, you will be asked to enter the conference room number. Judge Lopez’s conference

room number is 590153.

          You may view video via GoToMeeting. To use GoToMeeting, the Court recommends

that you download the free GoToMeeting application. To connect, you should enter the meeting

code “JudgeLopez” in the GoToMeeting app or click the link on Judge Lopez’s home page on

the Southern District of Texas website.




                                                1
                   Case 21-60052 Document 53 Filed in TXSB on 08/25/21 Page 2 of 2




        Dated: August 25, 2021                       Respectfully submitted,

                                                     FOLEY & LARDNER LLP


                                                     /s/ David S. Elder
                                                     David S. Elder
                                                     State Bar No. 06507700
                                                     1000 Louisiana Street, Suite 2000
                                                     Houston, Texas 77002-2099
                                                     Telephone: 713-276-5500
                                                     Email: dselder@foley.com


                                                     ATTORNEYS FOR MICHAEL L. NOEL




                                        CERTIFICATE OF SERVICE

                I do hereby certify that on August 25, 2021, a true and correct copy of the foregoing
        Notice of Hearing was served by United States mail, first class, postage prepaid to the parties on
        the attached service list or via CM/ECF to all parties authorized to receive electronic notice in
        this case.

                                                                    /s/ David S. Elder
                                                                    David S. Elder




                                                        2
4833-5573-2728.1
